[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                  No. 05-17015                      JUNE 30, 2006
                              Non-Argument Calendar               THOMAS K. KAHN
                                                                      CLERK
                            ________________________

                     D. C. Docket No. 05-00240-CR-T-24-MSS

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                        versus

JOSE IGNELIO SOLIMAN,
                                                            Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (June 30, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

      Jose Ignelio Soliman appeals his concurrent 135-month sentences for:

(1) possession with intent to distribute five kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of 46
U.S.C. app. § 1903(a) and (g), and 21 U.S.C. § 960(b)(1)(B)(ii); and (2) conspiracy

to possess with intent to distribute five kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. app. § 1903(a), (g), and (j), and 21 U.S.C. § 960(b)(1)(B). After review, we

affirm.

                                 I. BACKGROUND

      On May 30, 2005, the United States Coast Guard (“USCG”) spotted a “go-

fast” boat alongside a fishing vessel in international waters off the coast of

Ecuador. After the two vessels separated, the go-fast boat appeared dead in the

water. When the USCG launched an inflatable boat to conduct a boarding, the go-

fast boat attempted to escape. A USCG helicopter fired warning shots, which

caused the go-fast boat to stop. Before jumping overboard, the four crew members

of the go-fast boat were observed removing their clothing, throwing cargo

overboard and attempting to set the boat on fire.

      The crew was apprehended, including Defendant Soliman. A total of

approximately 118 bales of cocaine, weighing approximately 2,676 kilograms,

were recovered from the go-fast boat and the surrounding waters. Soliman

received approximately $4,400 for his participation in the drug smuggling scheme.

Soliman pled guilty to both counts without a plea agreement.



                                           2
      The Presentence Investigation Report (“PSI”) set Soliman’s base offense

level at 38, pursuant to U.S.S.G. § 2D1.1(c)(1), based on the 2,676 kilograms of

cocaine found on the go-fast boat. With a total offense level of 33 and a criminal

history category of I, the PSI recommended an advisory Guidelines range of 135 to

168 months’ imprisonment.

      At sentencing, Soliman argued that he was entitled to a minor role reduction.

The district court overruled Soliman’s objection, noting that Soliman was being

held accountable for only the amount of drugs found on the go-fast boat, which

was a significant amount, and that Soliman’s role was the same as his crewmates,

except for the captain.

      Soliman asked for a sentence below the advisory Guidelines range, noting,

among other things, that one of his co-defendant’s offense level had been reduced

by one level because he had signed a plea agreement. The district court responded

that Soliman’s co-defendant’s appeal waiver justified the reduction. Soliman

asked the district court to consider the same reduction for him to avoid a

sentencing disparity.

      The court adopted the PSI’s facts and Guidelines calculations. Before the

sentence was imposed, Soliman asked whether the district court would consider

“departing down one level” if Soliman agreed to waive his right to appeal. The



                                          3
district court responded, “You know, I’m somewhat hesitant to do that because it’s

not in writing anywhere. And . . . [Soliman’s co-defendant] enter[ed] into a plea

agreement, and included in the plea agreement was the waiver of the right to

appeal. So . . . I would not consider doing that.”

      The district court then sentenced Soliman to concurrent 135-month

sentences, noting that it had considered the advisory Guidelines and the factors in

18 U.S.C. § 3553(a). The court explained:

      I think if there’s any reason for these high sentences, and [the
      government] has put [its] finger on it, it’s deterrence and protection of
      the public from this large amount of drugs. So, I would find that
      there’s not a reason to go beneath the advisory guidelines pursuant to
      [§] 3553.

Soliman appealed.

                                 II. DISCUSSION

      Soliman argues that the district court erred by failing to grant him a minor

role reduction. We review for clear error a district court’s determination of a

defendant’s qualification for a role reduction. United States v. De Varon, 175 F.3d

930, 937 (11 th Cir. 1999) (en banc). The defendant has the burden of establishing

his role in the offense by a preponderance of the evidence. Id. at 939. Two

principles guide a district court’s consideration: (1) the court must compare the

defendant’s role in the offense with the relevant conduct attributed to him in



                                          4
calculating his base offense level; and (2) the court may compare the defendant’s

conduct to that of other participants involved in the offense. Id. at 940-45. When

the relevant conduct attributed to a defendant is identical to his actual conduct, he

cannot prove that he is entitled to a minor-role adjustment simply by pointing to

some broader scheme for which he was not held accountable. Id. at 941.

      The district court did not clearly err in refusing Soliman a minor role

reduction. Under the first prong of De Varon, the district court held Soliman

accountable for only the 2,676 kilograms of cocaine found on the go-fast boat. As

to the second prong of De Varon, the record indicates that Soliman was at least as

culpable as his crewmates, all of whom attempted to throw the cocaine from the

boat and set the boat on fire.

      Soliman also argues that his 135-month concurrent sentences are

unreasonable under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

After Booker, a district court, in determining a reasonable sentence, must consider

the correctly calculated sentencing range under the Sentencing Guidelines and the

factors in § 3553(a). See Booker, 543 U.S. at 258-64, 125 S. Ct. at 764-67; United

States v. Talley, 431 F.3d 784, 786 (11 th Cir. 2005). We review a defendant’s

sentence for unreasonableness in light of the factors in § 3553(a) and the reasons

given by the district court. United States v. Williams, 435 F.3d 1350, 1354-55



                                           5
(11 th Cir. 2006).

       Soliman’s sentences are not unreasonable. The 135-month concurrent

sentences are at the low end of the Guidelines range and well below the statutory

maximum of life imprisonment. The district court indicated that it had considered

the § 3553(a) factors and explained that it was not granting Soliman’s request for a

below-Guidelines sentence because of the need for deterrence and to protect the

public in cases involving large amounts of drugs. Indeed, Soliman’s offenses

involved 2,676 kilograms of cocaine. Contrary to Soliman’s assertion, the district

court also considered Soliman’s argument regarding the lesser sentence of

Soliman’s co-defendant, but chose not to accept it. The district court need not

consider every § 3553(a) factor explicitly and “expound upon how each factor

played a role in its sentence decision.” United States v. Robles, 408 F.3d 1324,

1328 (11 th Cir. 2005). The district court’s acknowledgment that it considered the

defendant’s arguments and the § 3553(a) factors is sufficient. United States v.

Scott, 426 F.3d 1324, 1329-30 (11 th Cir. 2005).1

       Accordingly, we affirm Soliman’s 135-month concurrent sentences.

       AFFIRMED.


       1
         In his appellate brief, Soliman attempts to adopt the arguments raised by his
codefendant, Manual Estupinan, in Estupinan’s separate appeal. Because Estupinan is not a
party to this Soliman’s appeal, Soliman’s attempt to adopt Estupian’s arguments is ineffective.
See Fed. R. App. P. 28(i).

                                                6